 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   KAI WALTER WILLIAMS,                                Case No. 1:18-cv-01362-JLT-HC
12                   Petitioner,                         ORDER GRANTING PETITIONER LEAVE
                                                         TO FILE MOTION TO AMEND TO NAME
13           v.                                          A PROPER RESPONDENT
14   UNKNOWN,                                            [THIRTY DAY DEADLINE]
15                   Respondent.
16

17         On October 2, 2018, Petitioner filed a federal petition for writ of habeas corpus. He failed

18 to name a respondent in the case. Petitioner will be granted leave to amend and identify the

19 respondent to avoid dismissal of the action.
20                                            DISCUSSION

21          Rule 4 of the Rules Governing § 2254 Cases requires the Court to make a preliminary

22 review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it

23 plainly appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the

24 Rules Governing § 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).

25 A petition for habeas corpus should not be dismissed without leave to amend unless it appears

26 that no tenable claim for relief can be pleaded were such leave granted. Jarvis v. Nelson, 440
27 F.2d 13, 14 (9th Cir. 1971).

28         In this case, Petitioner fails to name a respondent. A petitioner seeking habeas corpus relief


                                                     1
 1 under 28 U.S.C. § 2254 must name the state officer having custody of him as the respondent to

 2 the petition. Rule 2 (a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval v. Gomez, 81 F.3d

 3 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).

 4 Normally, the person having custody of an incarcerated petitioner is the warden of the prison in

 5 which the petitioner is incarcerated because the warden has "day-to-day control over" the

 6 petitioner. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992); see also Stanley, 21

 7 F.3d at 360. However, the chief officer in charge of state penal institutions is also appropriate.

 8 Ortiz, 81 F.3d at 894; Stanley, 21 F.3d at 360. Where a petitioner is on probation or parole, the

 9 proper respondent is his probation or parole officer and the official in charge of the parole or

10 probation agency or state correctional agency. Id.

11        Petitioner’s failure to name a proper respondent requires dismissal of his habeas petition

12 for lack of jurisdiction. Stanley, 21 F.3d at 360; Olson v. California Adult Auth., 423 F.2d 1326,

13 1326 (9th Cir. 1970); see also Billiteri v. United States Bd. Of Parole, 541 F.2d 938, 948 (2nd

14 Cir. 1976). However, the Court will give Petitioner the opportunity to cure this defect by

15 amending the petition to name a proper respondent, such as the warden of his facility. See West

16 v. Louisiana, 478 F.2d 1026, 1029 (5th Cir. 1973), vacated in part on other grounds, 510 F.2d

17 363 (5th Cir. 1975) (en banc) (allowing petitioner to amend petition to name proper respondent);

18 Ashley v. State of Washington, 394 F.2d 125 (9th Cir. 1968) (same). In the interests of judicial

19 economy, Petitioner need not file an amended petition. Instead, Petitioner may file a motion
20 entitled "Motion to Amend the Petition to Name a Proper Respondent" wherein Petitioner may

21 name the proper respondent in this action.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                   2
 1                                              ORDER

 2        Accordingly, Petitioner is GRANTED thirty days from the date of service of this order in

 3 which to file a motion to amend the instant petition and name a proper respondent. Failure to

 4 amend the petition and state a proper respondent will result in dismissal of the petition for lack

 5 of jurisdiction.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    October 4, 2018                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
